Citation Nr: 0502917	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-06 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Timothy Kovach, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from August 1943 to January 
1964.  He died in February 2002.  The appellant is his 
surviving spouse.

In March 2002, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  An August 2002 rating decision denied the 
appellant's claim, and she appealed. 

In May 2004, the appellant testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript of that hearing has been 
associated with the claims folder.  

Motion to advance on docket

In November 2004, the Board received the appellant's request 
to advance her case on the docket.  She essentially contends 
that the case should be advanced due to her "rapidly 
deteriorating" health.  Although the exact nature of the 
appellant's heath problems is unclear due to lack of specific 
supporting medical evidence, she claims to be suffering from 
heart failure, diabetes, severe depression, asthma, 
cataracts, and Parkinson's disease.  She claims that these 
conditions render her "not physically or mentally able to 
hold on much longer" and that she is "dangerously close to 
a total breakdown."  The appellant has also submitted a 
statement from her family physician and psychologist stating 
that the appeals process is stressful for her and exacerbates 
her depression and other mental health issues.  

The appellant has also contended that her case should be 
advanced on the docket due to severe financial hardship.  
Specifically, she contends that she is about to lose her home 
due to back taxes.  A delinquent property tax notice and 
notice of possible foreclosure have been submitted in support 
of this contention.

Motions to advance on the docket may be granted in cases 
where the appellant is seriously ill or is under severe 
financial hardship.  See 38 C.F.R. § 20.900(c) (2003).  

With respect to serious illness, the Board does not 
ordinarily advance a case on the docket unless the illness is 
grave in nature, is fraught with danger or harm, and entails 
the possibility of important or dangerous consequences due to 
its extremely serious nature.  In the instant case, the 
appellant has not shown that her health problems are serious 
enough to warrant an advance on the docket.  Although she 
submitted a statement from her psychologist which indicates 
that the appeals process is "stressful" for her, mere 
stress alone is not enough to warrant an advance on docket.  
Indeed, arguably all appeals to the Board can be stressful 
for the appellant involved.  The statement submitted from the 
appellant's private physician contending that the appeals 
process exacerbates her depression also does not suffice to 
warrant an advance.  This statement is conclusory in nature 
and fails to indicate in what way the appellant's depression 
has been exacerbated.  

Also of interest is that the appellant's psychologist wrote a 
virtually identical note to the RO in August 2002, requesting 
that this case be advanced due to alleged stress on the 
appellant.  There does not appear to have been any 
appreciable change in the last two and one half years, thus 
calling into question the purported grave and imminent nature 
of the appellant's emotional problems.  

The appellant herself has been extremely vague regarding the 
specifics of her illness and has not pointed to and 
particular symptomatology that takes her out of the norm.  
She has not reported a terminal illness or contended that her 
condition is life threatening.  Accordingly, the appellant's 
motion to advance the case on the docket due to serious 
illness is denied.

Advancement on the docket for severe financial hardship is 
also not warranted in this case.  Severe financial hardship 
contemplates a profound situation, such as a pending 
bankruptcy, where the hardship might be relieved in whole or 
in part if the benefit sought on appeal were granted.  
General financial difficulties, such as delinquency in paying 
obligations, do not meet the standard.  In the instant case, 
the appellant has not argued pending bankruptcy and instead 
alleges that she owes back taxes on her home.  Significantly, 
she has not presented evidence demonstrating insolvency or 
the lack of resources to satisfy her debt.  In fact, no 
information regarding the appellant's assets, income, debts 
or expenses has been submitted outside of a tax delinquency 
notice.  In the absence of evidence concerning the 
appellant's overall financial picture, the Board is not able 
to determine if she suffers from severe financial hardship.  
The appellant's statements do not serve to substantiate her 
complaints of severe financial hardship and therefore do not 
support her motion to advance the case on the docket.

The Board additionally observes that the appellant evidently 
had both the physical ability and the financial resources to 
travel from Michigan to Washington, D.C. to testify at her 
personal hearing, even though such hearing could have been 
conducted at the RO in Detroit, which was much closer to her 
residence.  

The Board wishes to make it clear that it does not treat the 
appellant's request lightly.  However, many if not most 
claimants who come before the Board experience health 
problems and/or financial difficulties.  Moreover, the Board 
is 
obligated by statue to consider cases in regular docket 
order.  See 38 U.S.C.A. § 7107 (West 2002).  Advancement on 
the docket is reserved for unusual situations, which this 
appellant has not convincingly demonstrated.   

In short, the appellant's motion to advance her case on the 
docket is denied.  
However, the Board in fact was in the process of deliberating 
the claim when the motion to advance was received.  Thus, 
despite the Board's denial of the motion it is taking 
immediate action on her claim.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on her part.


REMAND

The appellant in the past has advanced several theories of 
causation regarding her claim of service connection for the 
cause of the veteran's death.  She has contended that the 
veteran died from diabetes mellitus as a result of exposure 
to herbicides in Vietnam.  Alternatively, she has argued that 
the veteran died from inadequate treatment of syphilis in 
service.  Although somewhat less clear, the appellant has 
also suggested that the veteran's death was caused by 
inadequate treatment of malaria in service, and from burns 
received in service.  

At the same time she submitted her motion to advance her case 
on the Board's docket, the appellant submitted additional 
evidence and argument advancing yet another theory: namely, 
that her husband's death was caused by in-service chemical 
exposure, particularly to mustard gas.  This came in the 
midst of the Board's deliberations, long after her appeal was 
certified.  Moreover the appellant testified at her personal 
hearing in Washington, D.C. in May 2004 without mentioning 
the matter of the veteran's claimed exposure to mustard gas.  
It appears that the appellant submitted the additional 
evidence and argument without input from her attorney.

Because evidence and argument regarding this new theory of 
causation was submitted directly to the Board after the 
appeal had been certified, the RO has not yet considered this 
evidence.  Under the provisions of 38 C.F.R. § 20.1304(c) 
(2003), pertinent evidence submitted on appeal must be 
initially reviewed by the Agency of Original Jurisdiction 
(AOJ) unless a valid waiver of consideration has been 
received.  No such waiver was received in the instant case.  
Accordingly, to accord due process to the appellant, this 
matter requires remand.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes in passing that although this recently 
submitted evidence asserts a new theory of causation, it does 
not constitute a new claim.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997) [a different etiological theory 
underlying a claimed disorder does not constitute a new 
claim].  Thus, because the appellant's new theory of 
causation is part of her previously filed claim, it cannot be 
separately adjudicated.    

In light of the appellant's advancing a new theory of 
entitlement at this late stage of the appellate proceedings, 
which is not consistent with her stated desire to have the 
matter handled in an expeditious manner, the Board believes 
that VA should contact the appellant's attorney in order to 
ensure that any and all evidence and argument is presented so 
that appropriate action may be taken once and for all.  See 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of 
the appellate process does not serve the interests of the 
parties or the Court"].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the appellant 
through her attorney and request all 
evidence in the appellant's possession 
regarding the veteran's chemical exposure 
(including exposure to mustard gas) 
during service and its relationship to 
his death.  VBA should also request 
through her attorney that the appellant 
submit information, evidence and argument 
regarding any and all additional theories 
of causation she may wish to present.

2.  VBA should then review all additional 
evidence submitted and, if necessary, 
conduct additional development, including 
that pertinent to claims involving 
exposure to mustard gas under 38 C.F.R. 
§ 3.316.

3.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the appellant and 
her attorney should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the appellant is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the appellant until she is 
contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




